Fiii in this information to identify your case and this filing:

Debtcir1 Norma V. Robinsor'i
l T=Hrtam?" _ i*_'

Debtor 2
(Spouse, if filing)

Micidie Neme Le?Neme '

 

_Firsi i~Em? j _iiiiidoléDH` Es`t NaTiiE

` United States Bankruptcy Court for the: §P;STEIJ_D_BTRLCZLOF iiEHYORl<

‘_ Case number _1.1§44543

Officia| Form iOBA/B
Scheduie AlB: Property ,.

4?%4;¢7

     
  

E/G;mrmssm

amended tiling

12115

in each category, separately list and describe items. List an'a set only once. if an asset fits in more than one category, list the asset iri the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

intorrnation. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

Ahswer every question.

Whe Each Resicience, Buiiding. Larid, or Other Reai Estate ‘i'ou Own or Have an interest in

write your name and case number {ii‘ known).

 

1v Do you own or have any legal or equitable interest iri any residence, building, iand, or similar property?

Ei No. Go to F’a'rtz.

- Yes. \Ni'iere is the property?

1_1 iNhat is the property? Checi< ali inst apply
190-15 Linden Blvd m

_.. m , Singie-ferriiiy home
Street address, 'rf available or olh

 

ordescription'

 

 

g Dupiex or multi-unit building
m Condominium or cooperative
g Manufactured or mobile home
Saint A|bans N‘( 11412-0000 g tend
city ¢¥__ ' j siaie n m - zii=ictia:w 7 \:l investment properly
l;l Timeshare
- Other _$1 511`_ v
who has an interest in the property? check one
l Debtori only
Queens _¥_ _ 4 |:| oemorzaniy
_C°U'“¥ n m Debtori and Debtor 2 only
m At least one of the debtors and another

f_=Do not deduct secu

 

laims'or exemptions Put
the amount of ariy;:;§_e`cmed claims $ciieduie D_:
Credi'tors Who Have §iai‘m_s Se`i:i._ire by Prcperty;_;§:

Current value of the Ci.irrent value of the
entire property? portion you own?
n ssss,ooo.oo ssss,ooo.oi_)

Describe the nature of your ownership interest
tsuch as fee simple, tenancy by the entireties, or
a life estate), lf known.

Owner in Fee simple

 

g Check if this is community property
[see insti'uctions)

Other information you wish to add about this item, such as local

property identification number:
Debtor's Primary Residence

Ot"ficiai Form 106A/B
Soitware Copyr`ighi [c) 1996-2019 Besi Case` LLC -wwwlpestcaseicom

Scheciuie A!B: Property

Mixed Use Property - 1 store l 2 residences

 

page 1
Best Case Benkrupicy

 

Debtor-\ _No"na_Vi_R_obinYn_-_ C.ase number (i'rirriown,l M$L__

if you own or have more than one, list here:
1_2 What is the property? check all that apply

119-35 Guy R. Brevver Bivd

Single'fami|li home Do not deduct secursd`iclaims or exemptions i?ut
the amount of any secured claims on ._Sc_!iediiie' D:
Cred__l_rors Who Ha`_i_re Ciaims Se`cured'tt_j_r_<__Properly.

 

Slrsetaddress, if availablel mother description

Il:|

Dupiex or multi-unit building
Condominium or cooperative

 

 

 

 

|Ii
f ct d b‘|e h
m Manu a me or mo l ome Cun'ent value of the Current value of the
Sain|: Albans NY 11412-0000 '[:| Land entire property? portion you own?
city ' ' m slate ziP code \:l investment property _ $'!02,000._00__ __ $702,000:00_
m T|meshare Describa the nature of your ownership interest
ij Other ¥___ _ _ _ _¥ touch as fee slmpie, tenancy by the entireties, or
Who has an interest in _ttie property? check one a me estat°ii if k“°‘”"-
l oebiori only Owner in Fee Simpie
Queens _ _ Cl oebior 2 only
Co nl
n y m Debtom and Debtm 2 amy m Check |f this is community property
m At least one of the debtors and another (see instructional

Other information you wish to add about this iteml such as local
property identification number'.

investment Property - 2 family dwelliing

 

2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for `

pages you have attached for Part 1. Write that number herra ___=, = $_1,_M
ms _ b wu se

Do you own, leasel or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives if you lease a vehiclel also report it on Scheduie G: Execufory Contr:acts and Unexpl'red Leases.

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

  

 

I:\ No
l Yes
_ M ke_ To ma Wh h - t-nt ? h Do not deduct secured claims or exemptions i=ut

3 1 a __ y _ _ __W__ __ o as an interes i he property C eck one the amount d_an.y_gecu|_ed mims on made __
Model: AVB|O|"| __ l penny 1 only '-Creci'l'tors Who Have Cl'al'ms wured by Property.; j
‘¢'ear: 2918 _ __ __ ij Debtor 2 only current value ortho current value or the
Approximate mileage: _ _ n Debtm 1 and Demor 2 only entire property? portion you own?
Olhef informme _ _ _ g At least one of the debtors and another

 

Ei check innis is community property _ _ $0-00 __ _ $0.00
(see insln.iciioris] *- _"

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers, motors, personal watercraft flshing vesselsl snowmobiies1 motorcycle accessories

' No
i:l Yes

5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for T
.pages you have attached for Part 2. Write that number here=> $D'oc_'___

Deserlbe Your Personai and Househoii:l items

Do yod"fown or have any legal or equitable interest in any of the following ltams? ' " " ` __ _ Current value of'the'
. - ' ' . ' ' portion you`ov'vrt?_=

Do no_t__=_deduct secured
" _.':ci_a ims"-or'exsmptions.

 

 

Ofiioial Form 106NB Schedu|e AIB: Property page 2
Sofiwara Copyrigtit (i:} 1996-2019 Besi Case. LLC -www_hesicase.oom Bs:ii Case Bankrupti:y

 

Debtor l trigan V._ Robinson Case number (ifknownl _1-11"14;543,*_

6. l-iouseho|d goods and furnishings
Exampies.' Major appliances furniture, linens, china, kitchenware

l:i No
l Yes. Descrlbe .....

l__F_umifLi_re_ :___ ___ __ __ ,'_' 5_ , f ' J J_,J$LQ-¢L

?. E|ectron'ics
Examp!es: Televlsions and radios; audio. video, stereo, and digital equipment computers. printers. scanners; music oo|iections; electronic devices

including cell phones, cameras, media players, games
El No
- ‘l'es. Describe _____
`Comr>`iierrtljlu"€é®en?@__i: "7_ ;_l _ _ $4_00¢@_

 

 

8. Co|lectibles of value
Examples: Antiques and ngurlnes; paintings, prints, or other artwork; booKs. pictu res, or other art objects; slamp, coinl or baseball card collections;

other collections memorabilia, collectibies
- No
' |:l Yes. Describe...__
9. Equipment for sports and hobbies

Exampies: Sports, photographic exercise and other hobby equipment bicycles, pool tables, golf clubs, skis', canoes and kayahs; carpentry too|s;
` musical instruments
l:l No

- Yes. Describe .....

 

_Séwihe Ma¢h_i_§€__u_:__" ':”'__`_ " ` " ' ' F__ _M¢_O_

 

10. Firearms
Exampies: Pistolsl rlfles, shotguns, emmunition, and related equipment

l No
i:i Yes. Describe _____

11_ Clothes
Exampies; Everyday clothes furs, leather coats, designer wear, shoes, accessories

|:i No
- Yes. Describe _____

clothing __

 

$950.00

 

12_ Jeweiry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding ringsl heirioom jewelry, watches, gems, goldl silver

l'_'l No
- Yes. Descrit)e..___

 

.__ _ui»_-- i_ j _ $2__25-01

 

 

 

- Watoh, costu_nl`e__.gyvell_

13. Non-farm animals
Examples: Dogs, cats, blrds. horses

- No
i:l ¥es. Describe _____

14_ Any other personal and household items you did not already iist, including any health aids you did not list
- No

i:i ¥es. lee specific information _____

Oi'ficiai Form 106NB Schedule A!B'. Property ` page 3
Softwere Copyrlght (c] 1996-2019 Best Case LLC - www bestosse_com Besi Case Bantsrupicy

 

Dethr 1 Norrna V._ R_obinson

Case number(lflrriown) 1.18.44_,541__

15. Add the dollar value of all of your entries from Part 3, including any entries for-pages you have attached

 

 

ror- Part 3. write that number nero .. ............... l_ __ $2’6?5-°°
Describe Your Financial Assets __
D_'i`d-=you`own or have any legal or equitablr;nte_ést.in any of__ the following?_ - ' ' __- Current_ value rif the
__ - _ _ :_. __ ___poruqn_y°u own__?
Do not deduct secured

claims or esiemptions.

16. Cash
Examples.' N|oney you have in your walletl in your home, in a safe deposit boxl and on hand when you file your petition
- No

l:l \'es ________________________________________________________________________________________________________________

17. Deposits of money _
Examples: Checking, savings or other financial accounts; certificates of deposit‘, shares in credit unions, brokerage houses, and other similar
institutions if you have multiple accounts with the same institutionl list each.

 

 

 

 

l:l No
l Yes ________________________ ` '"5““'“°" "amei
17_1_ 4Ba\_nl_r of America Checking xxxx3140 _ $3,500.00
17_2_ Bank of Amerlca Savinglehecking xxx9486 $11,400.00
$SDD.OD_

17_3_ _Bethpage_FCU Sivi_nY__ ' ‘

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage iirms, money market accounts

- No
1:| yes __________________ institution or issuer namet

19. Non~publicly traded stock and interests irl incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

[;l Yes. Give specific information about them ___________________
Name of entity: % of ownership:

20. Govemrnent and corporate bonds and other negotiable and non-negotiable instruments
Nagotiabie instruments include personal checks. cashiers' checks, promissory notes, and money orders.
Non-negotl'abie instruments are those you cannot transfer to someone by signing or delivering them.

-No

i:l Yes. Give specch information about them
issuer name:

21_ Retirement or pension accounts
Examples: interests in lRA, ERlSA_ Keogh, 401(k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans
m No

l Yes. List each account separately

 

Type of account institution name:
lensaw°_¢=i'i°l Ki__ _ )_ _ _ $G-DO
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies.' Agreements with iandlcrds, prepaid rentl public utilities (electric, gas, waier), telecommunications companies or others
. No `
n YBS_ institution name or individual:
Ofticiai Form 106AIB Sche'clule NB: Property page 4

Sofh~are Copyrighi (c) 1996~2019 Best Casc LLC s www_besicase.com Best Case Eank¢upicy

 

Debtori Norrn§\/. Robinson Case number rifrmown) 1_13.4454_3 7

'23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No

\*_'_| Yes _____________ issuer name and descriptionl

24. interests in an` education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program
' 26 U.S.C_ §§ 530(b](1). 529A(b]_ and 529(b}(1).

. No
ij Yes _____________ institution name and description Separately tile the records of any interests.ii U.S_C. § 521 (c]:

25. Trusts1 equitable or future interests in property {other than anything listed in line 1), and rights or powers exercisable for your benefit _
l No _ _

|] ‘r'es_ Give specific information about them___

26. Patents, copyrights, trademarks, trade secrets and other intellectual property
Exampi'es: internei domain names. websitesl proceeds from royalties and licensing agreements

- No
l:l Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Exempi'es: Buiiding permits exclusive iicenses, cooperative association holdings, liquor iicenses. professional licenses '

- No
|;l Yes. Give specific information about them,..

Money orproperty owed to you? _ ` Currlent value of the _ _- _ _

 

28_ Tax refunds owed to you
- No

|:l ‘res. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Famiiy support _
E)ramples: Past due or lump sum aiimony_ spousal support. child support, maintenance divorce settlement property settlement
- No

El Yes. Give specihc information ......

30. Other amounts someone owes you

Exarnpies.' Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation payl workers‘ oompensation, Sociai Security
benefits; unpaid loans you made to someone else
. No

l:l Yes. Give specific information._

31. interests in insurance policies
Examples: Heaith, disability or life insuranoe; health savings account (HSA); credit, homeowner's, or renter‘s insurance
- No
l:l ‘r'es. Name the insurance company of each policy and iist.its value_

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policyl or are currently entitled to receive property because
someone has died_

- No
l:l ‘{es_ Give specific information__

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Acciderits, employment disputesl insurance ciaims, or rights to sue

l No
l:l Yes. Describe each claim _________

thciai Form 106A!B Schedu|e NB; Property _ page 5

Soflware Copyright tci 1995-2019 Besi Case_ l_LC - www_besicase.corn . Besi Case Bankrupti:y

 

Debtori ' r~|lr_r_na V. Robinson Case number '(irknown) M§d!L__

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No l

l:l Yes_ Describe each ciairn .........

35. Any financial assets you did not already list
- No

l:l Yes_ Give specific information._

36. Add the dollar value of ali of your entries from Fart 4, including any entries for pages you have attached '
for Part 4. Write that number here $1__51400'00 `

4_|

medina Any Elusiness-Reiated Property You Own cr Have an interest in. List any real estate in Fart 1.

 

37. Do you own or have any legal or equitable interest iri any business-related property?
I Ne_ Go ic Part s_

l:! Yes. Go to line 38.

Describe Any Farm- and Commerciai Fishing-Reiated Property You Own cr Have an interest ln.
if you own or have an interest in farmland list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No, Ge ie Part 7_

n ‘res. Go to line 47_

moeeeribe Aii Property Yeu own er Have an interest iri That You cia Nei i_isiAbove

53. Do you have other property of any kind you did not already list?
Exen'ipies.' Season tickets country club membership

' No
|:l Yes_ Give specihc information .........

54_ Add the dollar value of all of your entries from Part T. Write that number here .................................... $0.00 j

i.isi the Toiais er Ear.h Part archie Form

55. Part 1: Total real estate, line 2 .......
56. Part 2: Total vehicles, line 5 __ _ f $O_OQ_

 

...... $1_,357',000.00

57. Part 3: Total personal and household iierns, line 15 _:___ $2,525_00

58. Part 4: Total financial assets, line 36 __ $15,400.00

59. Part 5: Total business-related property, line 45 n $0_0_0

60. Part 6: Total fann- and fishing-related property. line 52 "M____ $Q_L

Si. Part 7: Total other property not |isted, line 54 + n $0.00

62. Total personal property. Add lines 56through 61__. $18,0_25.@ COP¥ personal Dr°lle\`lytola| __ j $18,025.0_[_)
63. Total of all property `ori Schedule AIB. Add line 55 + line 62 T $1,375,025.00 i
Oiiicial Form iUGAiB Schedule AfB: Property page 6

Software Copyrighi (c) 1996-2019 Besi Case LLC -www besicase.com Besi Case Bankrupicy

 

Fiii in this information to identify your case:

 

 

 

Debtori Norrna V. Robinson __ _
_Fi'r'si Name Middie Name ' Last Name
l Debtor 2 _
- (Spouse it, i”iiing) First Name Middie Name Last Name

Lll'iiled Stafes Bankrl.lptcy COuit for the: EASTERN DlSTR|CT OF NEW YORK

Case number 1-18-44548 E/
rir knowai ' Checi< if this is an

- _ s i amended filing

Official Form 106D
Schedule D: creditors Who_ Have Claims Seoured by Property ' %l¢`n joy 12i15

Be as complete and accurate as possibla. if two married people are filing togetherl both are equally responsible for supplying correct infonnatlon. if more space
is needed, copy the Additlonai Page, fitl it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number {lf knowni.

 

 

 

1. Do any creditors have claims secured by your property?
ij No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form_
l Yee. Fiii in air er the information beiew_

m i.isi Aii secured claims

 

 

 
 
 
 

editor has more than one secured ciaim_ list the creditor separately autumn A ' Co'.umn 5 . gammn C

  

  
 

 

     

 

 

 

 

 

 

 

editor has a particular_cla'im, list ina other creditors in Part 2. As _ Arn_ount of;i`_:lairn zvaiuecf c'oila"ta"` : Unsecured '
_ _ ` ' ` ding lo_ the creditorsx name f ` ` that supports _tljis portion
, t - - _ clalnil; ,~ ' ‘ .- if any
2_1 | Bar|k of America _ _ __ Describe the property th_at secures the claim: $702,000.00 ___ _ _ $U.DU'
C'°d“°“s Name 119-35 Guy R. Brewer Blvd, Jamaica
NY 1 1412
Atm. Nc4_105_02_77 Currerit - Paid by Son
' fi : ` `
Po Box 26012 l ::p;f the date you ie. the claim is check eli thai
Greensboro, NC 27410 ___ |:| Comingem
Nurrrber_ sir-eei. ciiy_ stare a zip code i:l Unriqurdared
l:i Dispuied
Who owes the deht? Check one. Nature of lien. Check ali ihat apply.
l Debtor 1 only i:.l An agreemeniyou made (such as mortgage or secured
l:l Del:itor 2 only car loam
l:l Debtor1 and Detiior 2 only |:l Statutory lien (such as tax iien, mechanics iien)
l:l At ieasione of the debtors and another ij .iudgrnent lien from a lawsuit
[Il cheek iiihis claim relates re a l Othe, [inc,udmg a rigmo cwa Mortgage
community debt ' ' vi
Opened
05105 Last
Act`ive
Date debt was incurred 410511 8 Last 4 digits of account number _4599
Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Soitware Copyright (c) 1996»2019 Best Case, LLC -vi»ww_besicase.com Besi Case Banluuplcy

 

 

 

 

 

 

 

 

Debtor 1 Nomia V. Robinson Case number iii inown) _1-18-44548 __
H'st Name Middle Name Last Name
' 2211onia Mtr Describe the property that secures the claim: $g7,334_00 $0,[_)0 $27,33_4.0§
C"’d"°°'”.s N°'“° lEased Vehic|e l
Toyota Financial
Sarvlces Aa of the date you file, the claim is: Check all that
Po Box 8026 app;y‘
Cedar Rapids, lA 52409 ij Cnmingem
Number, sheet ciiy. sale a zip code |:l Uniiquidaied
m Disputed
Who owes the debt? Check one. Nature of lien. Cheok all that apply
- Demor 1 On|y |:| An agreementyou made (suoh as mortgage or secured
l
|Il oebtor 2 only car °a"]
l:\ Debtor1 and Debtor 2 only i:l Statutory lien (such as tax lienl mechanics lien)
l:l At least one 01 the debtors and another \:l Judgment lien from a lawsuit
[] Check if this claim relates to a [:l Other [iricluding a right to offset) j
community debt
Opened
04118 Last
lmotive
Date debt was incurred 4130[18 _ Last 4 digits of account number HC034
1_2:&1.3. Bank Nat| Assn Describe the Property that assures the claim: $586,108.29 351:¥55,0(!0.¢)0j $0.00_

Creditors Name

cio Dorf & Nelson LLP

 

 

Primary Residence in Foreclosure
190- 15 Liriden Blvdl Jamaica, NY

 

555 The°droe Fremd Saint Albans NY 11412
Asofthsd te o file, the c|a' ch ct iiih t
Avenue apply a y u im is: e a a

Rye,NYiosao

Ni.imber, Street, C‘sty, State a Zip Code

Who owes the debt? Check one.

- Debtor1 only

l:l Debtor2 only

lZl oei:lor 1 ana oebtorz amy

l:`l At least one of the debtors and another

|:l Check |f this claim relates to a
community debt

Date debt was incurred

 

 

" th's 's the hist PEQB Of your form, add the dollar value totals from all pages ` '
Write that number here:

m List Others to Be Notified for a Debt That You A|re_ady Listed

 

l:i Contingent

l:| unliquidated

m Disputed

Nature of tien. Checl< all that apply.

l:l An agreement you made (such as mortgage or secured
car loan)

\:.l Statutory lien (such as tax lien. mechanic's lien)

l:l Judgment lien from a lawsuit

l Other tincluding a right to offset) M°rtg§ge

 

_6251

Last 4 digits of account number

 

_____§7?na4szs

 

 

 

 

 
  

 
 

`i§L_l`se this page only if you have others _to be not' bout your bankn.ipt)cy for a debt that you' already ll in Part 1. _Foi' example, if a collection agency is
trying to collect from you for a__ debt you owe to mecne else ist the creditor in Part 1, and__than list the collection a ericy here§Slinllarly if yca have more 7
thait~gene creditor for any of th debts that you |isted' iri Fait `1; ls_t the additional creditors lie ' onal persons to `
debts in Part1, do not till ou submit this page.

   
   

 

Ofticia| Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Sottware Copyrlght (c) 1996-2019 Best Case, LLC - www.bestcase,cem Besl Case Banl<ruptcy

 

UNITED STATES BANK_RUPTCY COURT (btU938)
EASTERN DISTRICT OF NEW YORK

 

 

__-- x
ln Re: Chapter 13
NORMA V. ROBINSON aka
NORMA ROBINSON _ Case No.: 1-18-44548-¢€0
- Debtor.
-- x

AFFIRMATION PURSUANT TO LOCAL RULE 1009-1(20

BRUCE FEINSTEIN,- ESQ., the attorney for the above-referenced debtor, affirms as
follows:

1. The Debtor’s case Was filed on August 6, 2018
2. The following Schedule(s) have been amendcd:
Scheduics A and D have been amended to more accurately reflect thc current

assessed value ofthe dcbtor’s primary residence located at 190-15 Linden Bculevard
Saint Albans, NY 11412, Which is $655,0()0.00

Dated;` nighttime Hili, NY
Apri115,2019

/s/ Bruce Feinstein
Bruce Feinstein
Attomcy for Debtor

 

